Citation Nr: 0012830	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder, to include as secondary to the veteran's service-
connected residuals of a shell fragment wound to the left 
shoulder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a dissecting aortic 
aneurysm, to include as secondary to the veteran's service-
connected residuals of a shell fragment wound to the left 
shoulder.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area, with injury to Muscle Group III (minor), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In a February 1997 rating decision, the RO 
denied entitlement to an evaluation in excess of 20 percent 
for residuals of a left shoulder injury and service 
connection for a right arm disability.  In a July 1997 rating 
decision, the RO denied entitlement to service connection for 
a right hip disability.  In a July 1998 rating decision, the 
RO denied entitlement to service connection for an aortic 
aneurysm.  

The Board remanded this case to the RO in November 1998 for 
the scheduling of a VA Travel Board hearing.  In a March 1999 
statement, the veteran indicated that he instead sought a 
hearing before a hearing officer at the Cleveland VARO, and 
such a hearing was conducted in September 1999.  

Also, the Board would point out that, in the November 1998 
remand, the Board erroneously listed entitlement to service 
connection for a bilateral hip disorder as an issue on 
appeal; however, upon a further review of the record, the 
Board observes that the veteran did not appeal the RO's 
February 1998 denial of entitlement to service connection for 
a left hip disorder.  Therefore, only the claim of 
entitlement to service connection for a right hip disorder is 
presently before the Board.

The claim of entitlement to service connection for a 
dissecting aortic aneurysm, to include as secondary to the 
veteran's service-connected residuals of a shell fragment 
wound to the left shoulder, will be addressed in both the 
REASONS AND BASES and the REMAND sections of this decision, 
while the claim of entitlement to an increased evaluation for 
residuals of a shell fragment wound of the left shoulder, 
back, and clavicle area, with injury to Muscle Group III 
(minor), will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's current right arm disorder and either service 
or a service-connected disability.

3.  There is no competent medical evidence of a nexus between 
any current right hip disorder and service.

4.  There is competent medical evidence of a nexus between 
the veteran's current dissecting aortic aneurysm and his 
service-connected shell fragment wound to the left shoulder.  

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right arm disorder, to include as secondary to the veteran's 
service-connected residuals of a shell fragment wound to the 
left shoulder, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
dissecting aortic aneurysm, to include as secondary to the 
veteran's service-connected residuals of a shell fragment 
wound to the left shoulder, is preliminarily found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for right arm and right 
hip disabilities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

Furthermore, as the veteran's DD Form 214 indicates that he 
received the Purple Heart Medal, the Board would point out 
that 38 U.S.C.A. § 1154(b) (West 1991) provides that, in the 
case of a veteran who engaged in combat with the enemy during 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1999).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service.  
See also Caluza v. Brown, 7 Vet. App. at 507.  Those elements 
must still be shown in order to establish a well-grounded 
claim.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, right shoulder 
symptomatology.  In an unidentified July 1993 private 
treatment record, the veteran's bursitis of the right 
shoulder was noted.  Subsequently, in an August 1993 
statement, Dayle O. Snyder, M.D., noted that the veteran had 
arthritis of both shoulders and indicated, with regard to 
this bilateral disability, that "I am not sure if this is 
accident related, or related to [the veteran's] shrapnel 
injury at all."  An October 1993 arthrogram showed a rotator 
cuff tear, and an April 1994 statement from Steven B. 
Wootten, D.C., indicates treatment for bursitis of the right 
shoulder.  During his April 1994 VA examination, conducted at 
a private facility, the veteran complained of bilateral 
shoulder pain, with bursitis.  The pertinent diagnosis was 
bilateral shoulder pain and diminished range of motion, 
secondary to chronic capsulitis.  None of the veteran's 
examiners noted an etiological relationship between the 
veteran's right shoulder disorder and either service or his 
service-connected left shoulder disorder.

Similarly, the veteran's service medical records are entirely 
negative for complaints of, or treatment for, any right hip 
symptomatology.  During his March 1997 VA examination, 
conducted at a private facility, the veteran complained of 
occasional right hip pain.  The examination revealed 
bilateral hip flexion to 120 degrees, extension to 30 
degrees, adduction to 20 degrees, abduction to 40 degrees, 
external rotation to 45 degrees, and internal rotation to 30 
degrees without pain.  Radiographs of the hips were 
unremarkable.  The examiner, in rendering a diagnosis, 
indicated that there was no abnormality of the hip shown by 
radiograph or physical examination, and there was no right 
hip disability due to the veteran's left hip wound.

In this case, there is no competent medical evidence of a 
nexus between the veteran's current right arm disability and 
service, and there is also no competent medical evidence of a 
nexus between this disorder and his service-connected 
residuals of a shell fragment wound to the left shoulder 
region.  Additionally, even assuming that the veteran 
currently suffers from a claimed right hip disorder, although 
this was not shown by examination or radiograph in March 
1997, there is no competent medical evidence of a nexus 
between such a disorder and service.  There is also no 
competent medical evidence showing arthritis of either the 
right shoulder or the right hip within one year following 
service.

Indeed, the only evidence of record supporting the veteran's 
claims for service connection for these disabilities is the 
lay evidence of record, including his lay statements (the 
veteran provided testimony only in regard to his dissecting 
aortic aneurysm during his September 1999 VA hearing).  
However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for right 
arm and right hip disorders, these claims must be denied as 
not well grounded.  Since the veteran's claims for service 
connection are not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support his 
claims.  See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 
1997) ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that the RO has denied the veteran's 
claims on their merits, while the Board has denied these 
claims as not well grounded.  Regardless of the basis of the 
RO's denials, however, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that no prejudice to the veteran results in cases where the 
RO denies a claim for service connection on its merits and 
does not include an analysis of whether the veteran's claim 
is well grounded, and the Board denies the same claim as not 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


II.  Entitlement to service connection for a dissecting 
aortic aneurysm

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a dissecting 
aortic aneurysm, to include as secondary to his service-
connected residuals of a shell fragment wound to the left 
shoulder, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In other words, the Board finds that 
this claim is plausible and capable of substantiation.  The 
Board has based this initial finding on an April 2000 
statement from Joseph S. Coselli, M.D., who noted that the 
veteran's "shrapnel wounds . . . as likely as not, could of 
caused his aortic condition."  However, for reasons detailed 
below, the Board will not render a decision on the merits of 
this claim at the present time.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a right arm disorder, to include as 
secondary to the veteran's service-connected residuals of a 
shell fragment wound to the left shoulder, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right hip disorder is denied.

The claim of entitlement to service connection for a 
dissecting aortic aneurysm, to include as secondary to the 
veteran's service-connected residuals of a shell fragment 
wound to the left shoulder, is initially found to be well 
grounded and the appeal is granted to this extent only.

REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to service 
connection for a dissecting aortic aneurysm and entitlement 
to an increased evaluation for residuals of a shell fragment 
wound to the left shoulder area.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claims.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

As noted above, the April 2000 statement from Dr. Coselli 
suggests a causal relationship between the veteran's current 
aortic aneurysm and "shrapnel wounds."  However, this 
statement does not specifically refer to a particular 
shrapnel/shell fragment wound, and the relatively 
inconclusive language of this statement ("could of caused 
his aortic condition") suggests that further development, to 
include a physical examination of the veteran and an opinion 
as to the etiology of his aortic aneurysm, is needed before 
the Board can render a decision on his claim for service 
connection for this disability.

The Board also finds that a further examination of the 
veteran is needed in regard to his service-connected 
residuals of a shell fragment wound to the left shoulder.  
The veteran was afforded a VA examination at a private 
facility for this disorder in March 1997, but the report of 
this examination refers only to range of motion findings and 
radiographs of left shoulder.  This examination does not 
contain information regarding such findings as loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, 
which are the cardinal signs and symptoms of a muscle 
disability.  See 38 C.F.R. § 4.56(c) (1999).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner (or examiners, if deemed 
necessary), to determine the etiology, 
nature, and extent of his current aortic 
aneurysm and the nature and extent of his 
residuals of a shell fragment wound to 
the left shoulder area.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed, 
including range of motion studies and x-
rays of the left shoulder.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
residuals of a shell fragment wound to 
the left shoulder caused, or, in the 
alternative, aggravated, his aortic 
aneurysm.  The examiner is also requested 
to describe the extent of loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement, if present, 
that can be attributed to the veteran's 
service-connected shell fragment wound to 
the left shoulder.  The nature and extent 
of the veteran's current left shoulder 
disability should be discussed in the 
context of the history of this 
disability, as shown by the medical 
records contained in the claims file.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
dissecting aortic aneurysm, to include as 
secondary to his service-connected 
residuals of a shell fragment wound to 
the left shoulder, and entitlement to an 
increased evaluation for residuals of a 
shell fragment wound of the left 
shoulder, back, and clavicle area, with 
injury to Muscle Group III (minor).  If 
the determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome warranted in  this case.  The appellant 
has the right to submit additional evidence and argument on 
this matter.  See generally Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  However, no action is required of the 
veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



